NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                  No. 09-3850
                                 _____________

                               TIMOTHY SIFFEL;
                                WENDY SIFFEL,
                       Individually & as Husband and Wife,
                                               Appellants

                                        v.

                         NFM, INC.; GREG PETERSON,
             d/b/a NFM, Inc.; COUNTRYWIDE HOME LOANS INC.,
                        d/b/a America's Wholesale Lender


                   Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 07-cv-05152)
                    District Judge: Honorable John P. Fullam


                    Submitted Under Third Circuit LAR 34.1(a)
                                 July 12, 2010

       Before: RENDELL, JORDAN and GREENAWAY, JR. Circuit Judges.

                              (Filed: July 13, 2010)


                           OPINION OF THE COURT


RENDELL, Circuit Judge.

     Timothy and Wendy Siffel appeal the District Court’s grant of summary judgment
in favor of defendant Countrywide Home Loans, Inc.1 The Siffels claim that

Countrywide violated the Truth in Lending Act (“TILA”) by not providing them each

with two copies of the notice of their right to rescind their mortgage agreement. On

appeal, the Siffels urge that the District Court erred in granting summary judgment in

favor of Countrywide because there is a disputed issue of fact as to whether they received

the required copies of the notice.2

       In 2006, the Siffels refinanced their mortgage loan with Countrywide. Under

TILA, the Siffels had a right to rescind this agreement within three days. 15 U.S.C. §

1635(a); 12 C.F.R. § 226.23(a)(3). TILA mandates that lenders provide each borrower

with “two copies of the notice of the right to rescind.” 15 U.S.C. § 1635(a); 12 C.F.R. §

226.23(b)(1). The signed loan agreement included a “Notice of Right to Cancel” section,

in which the Siffels acknowledged that they had each received two copies of the required

written notice of their right to rescind. The Siffels did not rescind the agreement within

three days.

       Before the District Court, the Siffels claimed that Countrywide violated TILA by

not providing them each with two copies of the notice of their right to rescind - a total of



       1
        The original Complaint also named NFM, Inc. and Greg Peters as defendants.
The District Court granted summary judgment for the defendants on numerous additional
counts, which were not raised on appeal. The only claim raised in this appeal is against
the lender, Countrywide Home Loans, Inc.
       2
         The District Court had jurisdiction pursuant to 28 U.S.C. § 1331, and we have
jurisdiction pursuant to 28 U.S.C. §1291.

                                              2
four copies. On appeal, the Siffels contend that three of these copies “do not exist”

because Countrywide only produced as evidence a “singular Notice,” but “did not

produce the other three notices . . . as is its burden on summary judgment.” 3 Appellants’

Br. 11, 13. The Siffels urge that, because Countrywide attached only one notice of the

right to rescind to its Motion for Summary Judgment, there is an issue of material fact as

to whether they each received two copies of the notice.

       However, when borrowers sign a document acknowledging receipt of notice, as

here, there is a rebuttable presumption that the lender provided the required notice. 15

U.S.C. § 1635(c). Furthermore, Mr. Siffel testified in a deposition that when he signed

the loan agreement it included an acknowledgment that each borrower, he and his wife,

received two copies of the notice of their right to cancel.4 Mr. Siffel testified that:

       Q: And two lines above your signature, there’s the language, the undersigned each
       acknowledge receipt of two copies of notice of right to cancel and one copy of the
       Federal Truth in Lending Disclosure Statement. Do you see that, sir?
       A: Yes.
       Q: Did you read that at the time?
       A: Yes.
       Q: And was that true, sir?
       A: I’m sorry?
       Q: Was that true?
       A: As far as?
       Q: The language I just read.
       A: Yes, yes it is.
       Q: And it was true on November the 28th?

       3
           The Siffels cite no authority to support this contention.
       4
        The Siffels did not previously claim, as they do on appeal, that Mr. Siffel was
confused by the questions during the deposition.

                                                3
      A: Yes, sir.
Appellant Dep. at 87-89.

The District Court found that the Siffels provided no evidence to rebut the presumption

that they received the required notices. We agree. Therefore, we will affirm the District

Court’s grant of summary judgment.




                                            4